The plaintiff in error, Harry Taylor, alias Harry Berkshire, was convicted in the district court of Tulsa county of the crime of burglary, and sentenced to be imprisoned in the state penitentiary at hard labor for a term of three years. The judgment and sentence was pronounced and entered on March 18, 1911. An appeal was perfected by filing in this court on June 24th, 1911, a petition in error with case-made. On November 3rd, the Attorney General filed a motion to dismiss the appeal for the reason that since April 21, 1911, said plaintiff in error has been a fugitive from justice. That since his conviction in the cause now pending in this court, plaintiff in error has committed another offense amounting to a felony against the laws of this state, and immediately after the commission of such offense, fled without the bounds of this state and beyond the jurisdiction of this court, and his whereabouts is now unknown, as appears from the affidavits of Pat Malloy, county attorney of Tulsa county, and W.M. McCullough, sheriff, and L.L. Hall, deputy sheriff of said county. It now appears that said plaintiff in error was arrested upon a criminal charge in the state of Missouri, and was surrendered on extradition proceedings by the officers of the state and has been returned to the county jail of Tulsa county, and he now consents that the motion to dismiss his appeal herein be sustained. It is therefore ordered that the appeal be, and is, hereby dismissed, and the cause remanded forthwith to the district court of Tulsa county with direction to enforce the judgment therein.